Dissenting Opinion by
Mb. Justice Roberts:
I believe that the court below erred in refusing to admit evidence of sales of comparable property to appellee and I believe that appellant has adequately raised that issue on this appeal, and hence I dissent.
Initially I believe that the rule set out in Granowits is unsound.1 Mr. Justice Cohen’s opinion, follow*351ing Granowitz, holds that appellant “did not demonstrate that the verdict was inadequate or how the errors contributed to the inadequacy.” Yet it is perfectly plain that appellant has objected to the refusal of the court below to receive relevant evidence, and is now claiming that had it had this evidence before it, the jury might have awarded appellant more damages. This is all a party is ever required to do. Indeed, what more could appellant have done? It seems to me that according to the reasoning in Mr. Justice Cohen's opinion, appellant was required to psychoanalyze the jury in order to show that the jurors would have awarded appellant more money if they had heard all its evidence. I would sympathize with appellant if, after having been victimized by this type of argument, it now felt that it had been put out of court by the Mad Hatter.
I am somewhat confused by Mr. Justice Cohen's closing argument that “the record furnished on appeal does not provide us with the testimony necessary for a proper evaluation of the verdict.... Hence, any decision on our part on the question raised would be purely advisory.” In my view, once we decide the “question raised,” our job is done. We should then remand the case so that a new trial may be held during which appellant will be allowed to introduce its evidence. Certainly Mr. Justice Cohen's opinion cannot mean that if we admitted the evidence, we would then be obligated to construct our own damage award. I believe that appellant was not allowed to utilize relevant evidence, and this entitles it to a new trial; we need make no determination as to whether this verdict was insufficient in the abstract.
On the merits, the court below held that the evidence in question was inadmissible since it was evidence of condemnation sales. I agree that there may be justification for a rule which prevents the condemnor *352from introducing evidence of comparable condemnation sales, since otherwise the condemning authority could then in effect use one of its own enforced low sales prices to drive down the price in all comparable condemnations. But I agree with the United States Court of Appeals for the District of Columbia Circuit which stated in Nash v. D.C. Redevelopment Land Agency, 395 F. 2d 571, 572 n.6 (1967) : “The reasons which disable a condemnor from putting in evidence of purchases it has made in settlement of condemnation suits have no application to a landowner who offers such evidence himself.” As more fully articulated in Judge McGowan’s statement on the denial of rehearing, id. at 574, 576: “How it [the condemnor] can be said to be under any significant compulsion to pay more for property than it is worth eludes me. I can understand why a condemnee might still insist that the government’s unilateral estimate of value should not come in against his objection, but if he wishes to put it in, I cannot detect any element of coercion or compulsion that should invariably keep it from the jury’s consideration.”2 I agree completely with that position, and nothing further need be said.
Mr. Chief Justice Bell joins in this dissent.

 I concurred in the result in Granomts because I believed that appellant’s claim of error in the court below was not meritorious, not because I thought he had not adequately raised the question on appeal. At the most, I believe the decision in Gnmowitz should be confined to the facts of that case. .


 I do not necessarily agree with Judge McGowan’s suggestion that perhaps it would be necessary for the condemnee to preliminarily qualify his evidence “by showing that the government is free of compulsion.” I believe that it would probably be unwise, in light of the rather infrequent number of situations where this will be the case, to require condemnees to always prove a negative—government noneompulsion. If the condemnor believes that its other sales were coerced, there is no reason why the jury should not simply be allowed to consider its evidence on that score.